Citation Nr: 1734363	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 20 percent for postoperative residuals of degenerative disc disease at L4-5 (back disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to May 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that, in pertinent part, denied a rating higher than 
20 percent for the Veteran's service-connected back disability.  

A March 2015 RO determination granted a temporary 100 percent evaluation from September 19 to November 30, 2014, based on the Veteran's lumbar spine surgical treatment necessitating convalescence.  In a July 2015 rating decision, the temporary total evaluation was extended through January 31, 2015.  A 20 percent evaluation was assigned from February 1, 2015.

An August 2017 rating decision denied entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  A TDIU is part of an increased rating claim when such claim is raised by the record (7/27/17 VBMS Correspondence).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will defer consideration of a TDIU in this case to ensure that the Veteran has the opportunity to file a notice of disagreement (NOD) with the RO's determination within the requisite one year statutory time period, if she desires.  38 C.F.R. § 20.302(a) (2016).  As such, the Board will confine its consideration to the issue as set forth on the title page.  

In a September 2016 claim (9/1/16 VA 21-526 EZ Fully Developed Claim (Compensation), page 2),, the Veteran appears to have raised the issue of entitlement to to service connection for a right buttock disorder including as due to service-connected back disability.  The Veteran is advised that her statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Back Disability

There are conflicting recent examination findings that warrant clarification.

An August 2010 VA examiner noted the Veteran's reports of constant lumbar spine pain with flare-ups that caused limited motion.  Range of motion of her lumbar spine was from 0 to 90 degrees regarding flexion.

In September 2014, the Veteran underwent a right L5-S1 discectomy (10/8/14 Medical Treatment Record Non Government Facility, page 3).  A December 2016 VA examiner noted the Veteran's reports of constant flare-ups of back pain, and that she was "crying, screaming [in] pain" that she rated as 10 out of 10 on a pain scale and refused to participate in a physical examination.  The examination report reflects that there was no range of motion testing as the Veteran refused such due to recent herniated disc secondary to coughing.  

Reports of contact/general information from December 2016 indicate that the Veteran stated that she cold no lay flat to be tested at recent examination.  She requested that the examination be rescheduled (12/16/16 VA 21-0820 Report of General Information; 12/20/16 VA 21-0820 Report of General Information).

On February 8, 2017, VA received an undated Disability Benefits Questionnaire (DBQ) regarding the Veteran's thoracolumbar spine completed by N.A.K., M.D., an interventional pain and spine specialist, who treated her.  Dr. N.A.K. reported that the Veteran had severe pain, flexion of the lumbar spine from 0 to 10 degrees, guarding, and muscle atrophy with muscle atrophy 30 centimeters (cm) above the medial "malious" of both lower extremities, described as "symmetrical atrophy".  The Veteran also had unfavorable ankylosis of the entire thoracic spine and occasionally used a cane.

But, a February 15, 2017 VA examiner reported that the Veteran had constant pain but no flare ups with limited motion that prevented her picking up objects from floor.  Forward flexion of her lumbar spine was from 0 to 50 degrees with pain on all ranges of motion that caused functional loss.  There was muscle spasm and guarding, but no atrophy or ankylosis, and the Veteran did not use an assistive device.

The examiner did not indicate whether there was additional functional limitation in terms of the degree of additional limitation due to lumbar spine pain.  The examination report does not meet the requirements stated in Mitchell v. Shinseki, 
25 Vet. App. 32, 44 (2011) (stating the examiner must make a clear notation regarding "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain").  

Records

The Veteran submitted records of her July 2017 treatment for a Toradol injection by Dr. N.A.K., the interventional pain and spine specialist (7/27/17 VBMS Medical Treatment Record Government Facility).  Dr. N.A.K. noted the Veteran's history of therapeutic blocks for lower back pain that lasted six weeks and that she was scheduled for radio frequency abrasion (RFA) of her left and right L3, L4, and L5 medial branches on July 27 and August 11, 2017.  Efforts should be made to obtain these relevant private treatment records.

A June 2017 letter advised the Veteran that the Social Security Administration (SSA) found her totally disabled and entitled to benefits since October 2016 (8/1/17 SSA/SSI Letter).  The letter does not specify the disability or disabilities for which SSA granted benefits.  The Board notes that the administrative decision and records considered by the SSA in its award of disability benefits are to be associated with the Veteran's electronic file prior to consideration of her claim.  38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA "had actual notice that the veteran was receiving SSA disability benefits based upon his unemployability status . . . and violated its duty to assist the veteran by not acquiring the SSA decision and the supporting medical records that were pertinent to his VA claim").

The Veteran receives medical care at the Kenner Army Health Clinic in Fort Lee, Virginia, according to a May 2017 statement from her internist (5/24/17 Military Personnel Record, page 1).  The physician noted the Veteran's treatment since 2010 for progressively worse lumbar intervertebral disc disease in the primary care and orthopedic clinics and by pain management.  Records regarding the Veteran's treatment at the Kenner Army Health Clinic since May 2017 should be obtained (7/15/17 Medical Treatment Record Non Government Facility, pages 5-6).

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Salisbury and Richmond since February 2017 (2/9/17 CAPRI) should also be obtained 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the Richmond and Salisbury VAMCs since February 2017.

2. Request all medical records regarding the Veteran's treatment at the Kenner Army Health Clinic, Fort Lee, Virginia, after obtaining any needed authorization, since May 2017.  

3. Request records of the Veteran's treatment of her lumbar spine by Interventional Pain & Spine Specialists (Dr. N.A.K.) after obtaining any needed authorization, from since July 2017.  

If any requested VA/private records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim.

4. Contact the SSA and request a copy of the administrative decision (rendered in 2016 or 2017) and all records considered in conjunction with that decision regarding the Veteran's claim for SSA disability benefits, and any subsequent disability determinations.

5. After completing the development requested above in #1-#4, schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of her lumbar spine disability, that measures both active and passive range of motion and in weight bearing and non-weight bearing. 

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

f. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in December 2010 and December 2016.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant.

g. The examiner should also note any neurologic impairment associated with the lumbar spine disability.  The severity of any associated disability, including that of the left and right lower extremities, if any, should be noted.

h. The examiner should provide a full description of the effects the back disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2010), if any.

i. A comprehensive rationale for all opinions expressed must be provided in the report. 

6. If the benefit sought on appeal remains denied, then issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



